Citation Nr: 9912614	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  98-19 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to accrued benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional disability incurred in a Department of 
Veterans Affairs (VA) medical facility.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from January 1943 to December 
1945.

In February 1996, the regional office (RO) denied the 
veteran's claim for compensation pursuant to 38 U.S.C.A. 
§ 1151.  The veteran appealed that determination; however, he 
died in January 1998, prior to a decision by the Board of 
Veterans' Appeals (Board).  The appellant, who is the 
veteran's widow, expressed her desire to continue the 
veteran's claim, and subsequently perfected an appeal from 
the June 1998 RO rating decision which denied her claim for 
accrued benefits pursuant to 38 U.S.C.A. § 1151.  A hearing 
was held on February 9, 1999, in Washington, D.C., before 
Jeff Martin, who is a member of the Board and was designated 
by the chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  

According to a note attached to the "Certification of 
Appeal" to the Board, the appellant only wants to pursue the 
1151 claim, and any other issues, such as dependency and 
indemnity compensation (DIC), should not be addressed.  As a 
result, the claim has been developed solely on the basis of 
entitlement to accrued benefits, pursuant to 38 U.S.C.A. 
§ 1151.  However, in her substantive appeal dated in October 
1998, the appellant indicated that she was claiming past due 
benefits, as well as continuing benefits, based on the 
"wrongful death" of the veteran in a VA facility.  In other 
items of correspondence, as well as in testimony at her 
hearing before the undersigned, the appellant expressed her 
belief that the veteran's death was due to treatment he 
received, or failed to receive, while in a VA facility.  
Although this is a claim for DIC benefits, the basis of the 
claim is under the provisions of 38 U.S.C.A. § 1151.  In view 
of her numerous statements claiming that the veteran's death 
is due to VA treatment, or negligence, while in a VA 
facility, we believe that her expressed desire to limit the 
claim to the "1151 claim" should be construed as 
encompassing all claims based on the provisions of 
38 U.S.C.A. § 1151.  In this regard, it must be pointed out 
to the appellant that an award of accrued benefits is limited 
to benefits due and unpaid for two years prior to the 
veteran's death; there is no provision for continuing 
payments.  38 C.F.R. § 3.1000 (1998).  DIC benefits based on 
§ 1151, on the other hand, are continuing benefits.  
38 U.S.C.A. § 1312 (West 1991).  The appellant's statements 
indicate that she is claiming entitlement to continuing 
benefits.  

Effective in October 1997, 38 U.S.C.A. § 1151 was revised to 
require negligence on the part of the VA in causing the 
additional disability or death.  Since the veteran's death 
occurred in January 1998, after the effective date of the 
statutory revision to 38 U.S.C.A. § 1151, the claim for DIC 
benefits must be considered under the current version of the 
statute, whereas the claim for accrued benefits was properly 
considered under the previous version of the statute, which 
did not require negligence on the part of the VA.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998); Gardner v. 
Derwinski, 1 Vet.App. 584 (1991), aff'd sub nom., Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd sub nom., Brown v. 
Gardner, 115 S.Ct. 552 (1994).  However, because the 
appellant's statements in connection with the accrued 
benefits appeal also include contentions relating to the 
veteran's death, and both are based on events that occurred 
while the veteran was hospitalized in a VA facility, we 
believe that the two issues are inextricably intertwined.  
Accordingly, the RO must issue a decision on the claim for 
DIC benefits, pursuant to 38 U.S.C.A. § 1151, prior to a 
final appellate decision on the issue of entitlement to 
accrued benefits under 38 U.S.C.A. § 1151.  In addition, the 
appellant should be informed of the difference between the 
types of benefits, and the new and old law.  

A review of the evidence submitted at the appellant's hearing 
before the undersigned discloses a letter dated in July 1998 
from a U.S. Senator to a VA Medical Inspector, which refers 
to an enclosed memorandum from the Inspector General's 
office, dated June 2, 1997.  This memorandum from the IG's 
office is not of record, and the hearing testimony, as well 
as a letter dated in September 1998 from the Medical 
Inspector, indicate that an investigation by the IG's office 
may be ongoing.  The results of this investigation are 
potentially relevant to the § 1151 issues, and, accordingly, 
should be obtained from the IG's office.  

Regarding the specific instances which are claimed to have 
resulted in additional disability or death, in the February 
1996 rating decision, the RO referred to VA hospitalizations 
from September 1992 to February 1993; from September 8 to 14, 
1994; and beginning in November 1994.  However, the only 
period for which records are associated with the claims file 
is the September 1994 hospitalization.  The complete records 
pertaining to the remaining hospitalizations identified in 
the rating decision must be obtained, as well as all 
subsequent hospitalizations, and any records from the nursing 
home.  

In addition, the appellant has related a number of instances 
that she believes resulted in additional disability or death; 
however, for the most part, these are not identified by date.  
The appellant should be informed that in order to fully 
consider her claim, she should provide as specific a date as 
possible for each of the claimed incidents.  Specifically, at 
her hearing, the appellant and her representative described 
an injury to the ankle that occurred while the veteran was in 
a motorized wheelchair; a fall while the veteran was 
attempting to go the bathroom, when he should have had a 
commode by the bed, which allegedly caused a stroke and petit 
mal seizures; bedsores due to a short oxygen cord which did 
not enable the veteran to move sufficiently; and a ruptured 
appendix, which resulted because the VA failed to investigate 
claims of abdominal pain, and which caused an infection, 
possibly peritonitis.  According to the report of an 
independent review conducted in September 1997, the 
wheelchair accident involving the ankle occurred in August 
1997; however, the dates that the remaining events occurred 
and/or were noticed were not provided in that document or by 
the appellant.  

In addition, other circumstances have been described, such as 
failure to change a catheter bag; "flatworms," which may or 
may not have been the same incident as a MRSA (methicillin-
resistant Staphylococcus aureus) noted in July 1996; the 
prescription of a medication, Ciprofloxacin, when the veteran 
had a known allergy to that medication; and the denial of 
needed medication, Nitroglycerin, while he was at the VA 
nursing home.  However, the dates or time periods during 
which these occurred were not provided, nor did the appellant 
specify the "additional disability" resulting from these 
claimed incidents.  In order for a grant of benefits pursuant 
to 38 U.S.C.A. § 1151, there must be "additional 
disability" due to the VA treatment.  Accordingly, she 
should be asked to provide, as specifically as possible, the 
dates or time periods during which these incidents occurred, 
as well as the "additional disability" she claims resulted 
from the incidents.  Further, the appellant referred to other 
disorders, such as colon and bladder obstruction, kidney 
stones, gallstones and a bleeding ulcer.  However, a 
relationship between these disorders and VA treatment was not 
alleged; it was simply mentioned that the veteran had these 
disabilities as well.  In order for consideration pursuant to 
38 U.S.C.A. § 1151, some connection between these 
disabilities and VA treatment must be shown.  

In addition, upon remand the appellant should be given the 
opportunity to add any recent lay or medical evidence to the 
record.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1996); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  Finally, the RO is advised that the Court has found 
that a remand "confers on the veteran or other claimant, as 
a matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should obtain the report of an 
investigation reportedly conducted by the 
VA Inspector General's office, in response 
to the complaints by the veteran and the 
appellant regarding his VA treatment.  
This investigation may still be ongoing, 
and there is evidence indicating it was in 
progress in June 1997 and September 1998.   

2.  Records of the veteran's VA 
hospitalizations from September 1992 to 
February 1993, beginning in November 1994, 
and all succeeding VA hospitalization and 
nursing home records, ending with the 
veteran's death in January 1998, should be 
obtained and associated with the claims 
file.  Evidence of record indicates that 
these admissions occurred at the Fort 
Howard and Perry Point facilities, with a 
hospitalization in the Baltimore VAMC in 
April 1997.  

3.  In connection with her claim for 
accrued benefits, the appellant should be 
asked to provide, as specifically as 
possible, the dates or time periods during 
which the following events occurred:  
? a fall while the veteran was attempting 
to go the bathroom, when he should have 
had a commode by the bed, which 
allegedly caused a stroke and petit mal 
seizures; 
? bedsores due to a short oxygen cord 
which, it is claimed, did not enable 
the veteran to move sufficiently; and 
? a ruptured appendix, which allegedly 
resulted because the VA failed to 
investigate claims of abdominal pain, 
and which caused an infection, possibly 
peritonitis.  

Regarding the following claimed incidents, 
she should be asked to provide the dates 
or time periods during which the events 
occurred, as well as the additional 
disability she claims resulted from the 
events:
? failure to change a catheter bag; 
? "flatworms," which may have been the 
MRSA noted in July 1996; and 
? the prescription of Ciprofloxacin, when 
the veteran had a known allergy to that 
medication. 

As to the following, the appellant should 
be asked to explain how each disorder was 
related to VA treatment:
? colon and bladder obstructions; 
? kidney stones and gallstones; and 
? a bleeding ulcer.  

4.  The RO should notify the appellant 
that she may submit additional evidence 
and argument in support of her claims, 
both for accrued benefits based on 
additional disability incurred during a VA 
hospitalization, and for DIC benefits 
based on death due to VA treatment. 

5.  After allowing a reasonable time for 
receipt of the above information, the RO 
should readjudicate the appellant's claim 
for accrued benefits, pursuant to 
38 U.S.C.A. § 1151.  If the decision is 
adverse to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case, which 
clearly states the applicable law, 
including the limitations of her claim for 
accrued benefits, i.e., that this claim 
does not include whether the cause of the 
veteran's death was due to VA treatment, 
and that accrued benefits are limited to 
benefits due and unpaid for up to two 
years prior to the veteran's death.  

6.  The RO should also adjudicate the 
claim for DIC benefits pursuant to 
38 U.S.C.A. § 1151, in light of the 
evidence already of record; the evidence 
received in connection with this remand; 
and the contention, expressed in her 
February 1999 hearing, that the veteran's 
death was caused by the VA's removal of 
his oxygen to conduct an X-ray, and his 
subsequent inability to recover his 
breath.  If this decision is adverse to 
the appellant, she should be notified of 
the reasons for the decision, and provided 
an opportunity to appeal.  It should be 
explained to the appellant that the issue 
of the whether the veteran's death was due 
to VA treatment is a separate issue from 
the issue of accrued benefits based on 
additional disability resulting from VA 
treatment, and, accordingly, a separate 
appeal is required.  

After completion of the requested development, the appellant 
and her representative should be afforded an opportunity to 
respond.  Thereafter, the case should be returned to the Board 
for appellate consideration, if otherwise in order.  While 
regretting the delay involved in remanding this case, it is 
felt that to proceed with a decision on the merits at this 
time would not withstand Court scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
      JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









